Pratt, J.
It is expressly conceded thát no other children will be bonito Mrs. Henry; therefore any question that might arise from the happening of such an event is eliminated from inquiry. There is nothing in the will of Mrs. Prince to indicate that she did not intend L. Bradford Prince to have the-benefit of the devise to him until after the death of Charlotte. On the other hand, the intent is plain that she desired the real estate to be divided immediately after her death, and such division has been had, and is satisfactory to all parties interested, and must be regarded as binding, especially after the children of Mrs Henry all join in a conveyance. The expression of the will, “ that the same shall be kept intact, ” applies only to the share of Mrs Hénry. It follows that the fee of the 29 lots in question is vested in L. B. Prince, and he can convey a good title thereto with a release from Mrs. Henry and all her children. It is true that each of the children have an interest in the real estate left by Mrs. Prince, and the same has not been specifically determined; but they all offer to release whatever interest or right they have or may have under the will, and such a conveyance, if good upon no other ground, would operate as an estoppel, in case such release shall be drawn in form as a warranty for the 29 lots in question. But, irrespective of these questions, we think the division of the real estate was effectual, and that the plaintiff will obtain a good title. All concur.